Case 2:20-cv-00004-JRG Document 10 Filed 08/07/19 Page 1 of 3 PagelID#: 94

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the

Eastern District of Texas [=]

JOE ANDREW SALAZAR

 

Plaintiff(s)
v

AT&T MOBILITY LLC, SPRINT/UNITED
MANAGEMENT COMPANY, T-MOBILE USA, INC.,
AND CELLCO PARTNERSHIP D/B/A VERIZON
WIRELESS

Civil Action No. 5:2019-cv-00075

 

Defendant(s)

SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) SPRINT/UNITED MANAGEMENT COMPANY
Registered Agent: THE PRENTICE-HALL CORPORATION SYSTE
211 E. 7TH STREET, SUITE 620
AUSTIN, TX 78701

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are:

Geoffrey P Culbertson

Patton, Tidwell & Culbertson
2800 Texas Blvd.
Texarkana, Texas 75503

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Wad A. O Pee

Signature of Clerk or Deputy Clerk

Date: 7/22/19

 
Case 2:20-cv-00004-JRG Document 10 Filed 08/07/19 Page 2 of 3 PagelD #: 95

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

Civil Action No. 5:2019-cv-00075

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (Y)

This summons for (name of individual and title, ifany)

 

 

was received by me on (date)

© I personally served the summons on the individual at (place)

 

on (date) ; or

 

 

CO I left the summons at the individual’s residence or usual place of abode with (name)

 

, aperson of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual’s last known address, or

© I served the summons on (name of individual) , who is
designated by law to accept service of process on behalf of (name of organization)

on (date) ; or

 

(J Ireturned the summons unexecuted because 5 or

Other (specify): ° \ 5 r ‘ ) ) Mm +
GCMmRRPR > 2-19 rr Woe Aru Ruy

Rio Age: Premio Rat Carp (Ror Quecrud)

My fe&s are $ for travel and $ 25 for services, for a total of $ 6-80 ~] 25°

I declare under penalty of perjury that this information is true.

pa: Ania A019

Sprver's signature

 

 

Additional information regarding attempted service, ete:
Case 2:20-cv-00004-JRG Document 10 Filed 08/07/19 Page 3 of 3 PagelD #: 96

2. Article Number COMPLETE THIS SECTION ON DELIVERY

 

 

A. Recelved KV a Baath Ft B. Date of Delivery
G, Signature : Pe

JUL ? h 2019 [J agent
x [Address

 

7UbO 3901 FA4b 4453 abS9 ||? iceman seni” =e
3. Service Type GEATIFIED MAIL

4. Restricted Delivery? (Extra Fee) [Yes
1. Article Addressed to:

Sprint [Unda Mane Compane
Rioy cE Porontnces Rin ene.
Ob nm ovltes, Su 26

A uchis te We el-sue

PS Form 3811, January 2005 Domestic Return Receipt

 

 

 

 

 
